DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 02/10/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In the claim set dated 02/10/2022 independent claims 1 and 12 have been amended to include the limitation, “a protective member configured to surround a circumferential surface of a predetermined portion of a/the fuel tube,” however the predetermined portion is not found in the original disclosure. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim set dated 02/10/2022 independent claims 1 and 12 have been amended to include the limitation, “a protective member configured to surround a circumferential surface of a predetermined portion of a/the fuel tube,” however the predetermined portion is not found in the original 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6-10, 12, 13 and 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Häggblom et al. WO 2019012175 A1 (Häggblom) in view of Inje Lee WO 2010011567 A1 (Lee).
Regarding claims 1, 2, and 6-9 Häggblom discloses a fuel tube protector (Figures 1-4, pages 2-3) for a vehicle (p.4 L.7-11), the fuel tube protector comprising: a protective member (3) configured to surround a circumferential surface of a predetermined portion of a fuel tube (2, portion that extends the entire length of the fuel tube which spans between the opposed first and second fixing members) disposed between a fuel tank and an internal combustion engine 
Häggblom  fails to disclose first fixing legs protruding from a side surface of the body and fastened to the respective distal end of the protective member; wherein the body is provided with a first tube through hole, the fuel tube passing through the firs through hole; and the first fixing legs protrude from the side surface of the body to be disposed at an edge of the first tube through hole; wherein the body is provided with a second tube through hole through which an additional tube passes; and the second tube through ole is disposed in a line with the first tube through hole; wherein second fixing legs fastened to a distal end portion of an additional protective member protrude from a side surface of the body; and the second fixing legs at an edge of the second tube through hole; wherein: the body comprises a first body part and a second body part formed integrally at both sides of a hinge part; and the first body part and the second body part are configured to be rotated toward each other with respect to the hinge part to be coupled to each other while surrounding the circumferential surface of the fuel tube; wherein a hooking part is provided on either the first body part or the second body part and the other of the first body part or the second body part is provided with a body latching protrusion to which the hooking part is latched and fastened.
Lee (Figs. 1, 7, 9a) however discloses first fixing legs (131, 141, 231, 241) protruding from a side surface of a body (120, 220) capable of being fastened to respective distal ends of a pipe; wherein the body is provided 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the body of Häggblom such that it has first fixing legs protruding from a side surface of the body fastened to respective distal ends of the protective member; wherein the body is provided with a first tube through hole, the fuel tube passing through the firs through hole; and the first fixing legs protrude from the side surface of the body to be disposed at an edge of the first tube through hole,  provided Lee discloses it provides for a tube clip capable of stably fixing a tube to prevent separation of the tube and simply fixes tubes having various diameters using elastic supports as discussed on page 2 in lines 16-21.
Häggblom in view of Lee fail to disclose an additional protective member. However, provided Lee discloses a second tube through hole for supporting a second tube the examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the inventive disclosure of Häggblom in view of Lee as to provide an additional protective tube pf the type seen in  
Regarding claim 10, Häggblom in view of Lee disclose the limitations of claim 1 as discussed previously, where Häggblom further discloses wherein the protective member (3) is configured to be bendable integrally with the fuel tube (2) when the protective member surrounds the circumferential surface of the fuel tube between the fixing members coupled to the distal ends of the protective member (protective member surrounds the circumferential surface of the fuel tube between the fixing portions of opposed body members coupled to the distal ends of the protective member; where page 2 L18-30 and page 5 L.18-29 discloses where the pipe unit and protective member are flexible, flexible is considered synonymous with bendable).
Regarding claims 12, 13 and 16-19, Häggblom (Figs. 1-4) discloses a vehicle comprising: a vehicle body including an engine room (Page 1 and page 4 discloses system used in ship with an engine where a ship is a type of vehicle and has a ship body, where page 4 lines 28-29 discloses venting gas captured by the protective cover to an area outside an engine room, thus indicating the presence of an engine room commonly found on ships); a fuel tank disposed within the vehicle body (Page 1 lines 7-16 and page 7 
 Häggblom fails to disclose first fixing legs protruding from a side surface of the body and fastened to the respective distal end of the protective member; a first tube through hole provided in the body, wherein: the fuel tube passes through the first tube through hole; and the first fixing legs protrude from the side surface of the body to be disposed at an edge of the first tube through hole; a second tube through hole provided in the body, wherein: an additional tube passes through the second tube through 
Lee (Figs. 1, 7, 9a) however discloses first fixing legs (131, 141, 231, 241) protruding from a side surface of a body (120, 220) capable of being fastened to respective distal ends of a pipe; a first tube through hole (112, 122) provided in the body, wherein: the fuel tube passes through the first tube through hole; and the first fixing legs protrude from the side surface of the body to be disposed at an edge of the first tube through hole; a second tube through hole provided in the body, wherein: an additional tube passes through the second tube through hole; and the second tube through hole is disposed in a line with the first tube through hole (Figs. 1, 7 and 9a depicts 
Häggblom in view of Lee fail to disclose an additional protective member. However, provided Lee discloses a second tube through hole for supporting a second tube the examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the inventive disclosure of Häggblom in view of Lee as to provide an additional protective tube pf the type seen in  Häggblom in the second tube through hole of Lee provided the courts have established prior precedent that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, for further consideration please see MPEP section 2144.04 V B.
Häggblom Page 1 and page 4 disclose the system used in ship with an engine where a ship is a type of vehicle and has a ship body, where page 4 lines 28-29 discloses venting gas captured by the protective cover to an area outside an engine room, thus indicating the presence of an engine room commonly found on ships. Häggblom does not explicitly state that the protective member and fuel tube are disposed in the engine room however the courts have established prior precedent that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. For further consideration please see MPEP section 2114 II.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Häggblom et al. WO 2019012175 A1 (Häggblom) in view of Inje Lee WO 2010011567 A1 (Lee) further in view of Jeong-Seo Park 2019980029416 (Park).
Regarding claims 11 and 20, Häggblom in view of Lee disclose the limitations of claims 1, 10 and 12 as discussed previously, where
Häggblom (Figs. 1-4) further discloses wherein the protective member is formed in a corrugated shape that and surrounds the circumferential surface of the fuel tube.
Häggblom fails to disclose in coil spring shape as to spirally surround the fuel tube.
Park however discloses forming a protective cover for a conduit in a coil spring shape as to spirally surround the conduit (Abstract, figure on page 2, technical task on page 3 and page 4 second paragraph).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protective corrugated cover of Häggblom such that it is formed in a coil spring shape as to spirally surround the fuel tube of Häggblom in the manner disclosed by .

Allowable Subject Matter
Claims 3-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 3 requires, where each of the first fixing legs comprises a tapered part tapered toward an outside of the body and a leg latching protrusion formed at an end of the tapered part; and each distal end portion of the protective member is latched and fastened to the leg latching protrusion when fitted into the first fixing leg along the tapered part. These features are considered to be non-obvious relative to the invention of Häggblom in view of Lee. Claim 14, requires similar limitations to those seen in claim 3 and is considered to be potentially allowable for the same reasons.
Claims 4 and 5 depend from claim 3 and are considered to potentially be allowable based on the limitations seen in claim 3. Claim 15 depends from claim 14 and is considered to potentially be allowable based on the limitations seen in claim 14. 
Response to Arguments
Applicant’s arguments are solely addressed to newly added claim amendments, therefore the examiner considers the above office action to provide the official response to all arguments directed to newly added amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MICHAEL A KESSLER/Examiner, Art Unit 3747